 



Exhibit 10.16
EXECUTION VERSION
1X FORM
The Post Group, as defined below, intends to enter into this form of change in
control agreement with four employees, none of whom are executive officers
within the meaning of the Securities Exchange Act of 1934.
AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
     THIS AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT (the “Agreement”) is
made and entered into on this ___day of ___, 2008, by and among ___(the
“Executive”), and POST PROPERTIES, INC., POST APARTMENT HOMES, L.P., and POST
SERVICES, INC., and amends, restates and supersedes the Change in Control
Agreement among Executive and Post Properties, Inc., dated March 19, 2004 (the
“2004 Agreement”).
WITNESSETH
     WHEREAS, the Post Group and Executive desire collectively to amend and
restate the 2004 Agreement in the form of this Agreement to (among other things)
take into account § 409A of the Code;
     WHEREAS, Executive currently is individually and/or collectively employed
by the Post Group as a senior executive; and
     WHEREAS, the Post Group desires to continue to retain Executive’s services,
trust, confidence and complete and undivided attention if there is any
speculation regarding a Change in Control of Post;
     NOW, THEREFORE, in consideration of the mutual promises and agreements set
forth in this Agreement and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Post Group and Executive,
intending to be legally bound, hereby agree as follows:
§ 1. Definitions.
     1.1 Affiliate. The term “Affiliate” for purposes of this Agreement shall
mean (a) Post Apartment Homes, (b) Post Services, (c) Post GP Holdings (d) any
other organization if Post, Post Apartment Homes, Post Services or Post GP
Holdings (i) beneficially own more than twenty percent (20%) of the outstanding
voting capital stock of such organization (if such organization is a
corporation) or more than twenty percent (20%) of the beneficial interests of
such organization (if such organization is not a corporation) as of the date of
this Agreement and (ii) possess the power to direct or cause the direction of
the day to day operations and affairs of such organization,

 



--------------------------------------------------------------------------------



 



whether through ownership of voting securities, by contract, in the capacity of
general partner, manager or managing member or otherwise as of the date of this
Agreement.
     1.2. Board. The term “Board” for purposes of this Agreement shall mean the
Board of Directors of Post.
     1.3 Cash Compensation. The term “Cash Compensation” for purposes of this
Agreement shall mean the sum of
     (a) Executive’s annual base salary (as determined without regard to any
salary deferral election) from the Post Group in effect on the day before
Executive’s employment terminates under § 3(a)(1) or, if greater, Executive’s
average annualized annual base salary (as determined without regard to any
salary deferral election) from the Post Group over the two (2) consecutive year
period (or, if less, Executive’s period of employment by the Post Group) which
ends on the date that Executive’s employment so terminates, and
     (b) the average annual bonuses which have been paid by the Post Group
(whether paid at the discretion of the Post Group or pursuant to the terms of
any plan or program) or which would have been paid but for a bonus deferral
election with respect to Executive’s performance over the two (2) consecutive
year period (or, if less, Executive’s period of employment by the Post Group)
which ends on the date that Executive’s employment so terminates whether
(i) such bonuses are paid (or would have been paid but for a bonus deferral
election) in cash, in property, or in any combination of cash and property or
(ii) such bonuses are paid during the calendar year for which performance is
measured or are paid subsequent to the end of the calendar year for which
performance is measured; provided, however,
     (c) neither the value of any stock option or restricted stock grants made
to Executive in any calendar year nor any income which Executive realizes in any
calendar year from the exercise of any such stock options or the lapse of any
restrictions on such restricted stock grants shall be treated as part of
Executive’s salary under § 1.3(a) or as part of Executive’s bonuses under §
1.3(b).
     1.4 Cause. The term “Cause” for purposes of this Agreement shall (subject
to § 1.4(d)) mean:
     (a) Executive is convicted of, pleads guilty to, or confesses or otherwise
admits to a member of the Post Group, a prosecutor, or otherwise publicly
admits, any felony or any act of fraud, misappropriation, or embezzlement, or
Executive otherwise engages in a fraudulent act or course of conduct;

-2-



--------------------------------------------------------------------------------



 



     (b) There is any material act or omission by Executive involving
malfeasance or gross negligence in the performance of Executive’s duties to a
member of the Post Group to the material detriment of the Post Group; or
     (c) Executive breaches in any material respect any of the covenants set
forth in § 4, § 5, or § 6 of this Agreement; provided, however,
     (d) No such act or omission or event shall be treated as “Cause” under this
Agreement unless (i) Executive has been provided a detailed, written statement
of the basis for the Post Group’s belief such act or omission or event
constitutes “Cause” and an opportunity to meet with the Compensation Committee
(together with Executive’s counsel if Executive chooses to have Executive’s
counsel present at such meeting) after Executive has had a reasonable period in
which to review such statement and, if the allegation is under § 1.4(b) or §
1.4(c), has had at least a thirty (30) day period to take corrective action, and
(ii) the Compensation Committee after such meeting (if Executive meets with the
Compensation Committee) and after the end of such thirty (30) day correction
period (if applicable) determines reasonably and in good faith and by the
affirmative vote of at least two-thirds (2/3) of the members of the Compensation
Committee then in office at a meeting called and held for such purpose that
“Cause” does exist under this Agreement.
     1.5 Change in Control. The term “Change in Control” for purposes of this
Agreement shall mean:
     (a) a “change in control” of Post of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A for a proxy statement filed
under Section 14(a) of the Exchange Act as in effect on the date of this
Agreement;
     (b) a “person” (as that term is used in 14(d)(2) of the Exchange Act)
becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act)
directly or indirectly of securities representing forty-five percent (45%) or
more of the combined voting power for election of directors of the then
outstanding securities of Post;
     (c) the individuals who at the beginning of any period of two
(2) consecutive years or less (starting on or after the date of this Agreement)
constitute the Board cease for any reason during such period to constitute at
least a majority of the Board, unless the election or nomination for election of
each new member of the Board was approved by vote of at least two-thirds (2/3)
of the members of such Board then still in office who were members of such Board
at the beginning of such period;
     (d) the shareholders of Post approve any reorganization, merger,

-3-



--------------------------------------------------------------------------------



 



consolidation, or share exchange as a result of which the common stock of Post
shall be changed, converted, or exchanged into or for securities of another
organization (other than a merger with an Affiliate identified in §1.1(a),
(b) or (c) of this Agreement or a wholly-owned subsidiary of Post), or any
dissolution or liquidation of Post, or any sale or the disposition of fifty
percent (50%) or more of the assets or business of Post; or
     (e) the shareholders of Post approve any reorganization, merger,
consolidation, or share exchange with another corporation unless (i) the persons
who were the beneficial owners of the outstanding shares of the common stock of
Post immediately before the consummation of such transaction beneficially own
more than sixty percent (60%) of the outstanding shares of the common stock of
the successor or survivor corporation in such transaction immediately following
the consummation of such transaction and (ii) the number of shares of the common
stock of such successor or survivor corporation beneficially owned by the
persons described in § 1.5(e)(i) immediately following the consummation of such
transaction is beneficially owned by each such person in substantially the same
proportion that each such person had beneficially owned shares of Post common
stock immediately before the consummation of such transaction, provided, however
(iii) the percentage described in § 1.5(e)(i) of the beneficially owned shares
of the successor or survivor corporation and the number described in §
1.5(e)(ii) of the beneficially owned shares of the successor or survivor
corporation shall be determined exclusively by reference to the shares of the
successor or survivor corporation which result from the beneficial ownership of
shares of common stock of Post by the persons described in § 1.5(e)(i)
immediately before the consummation of such transaction.
     1.6 Code. The term “Code” for purposes of this Agreement shall mean the
Internal Revenue Code of 1986, as amended.
     1.7 Compensation Committee. The term “Compensation Committee” for purposes
of this Agreement shall mean the Executive Compensation and Management
Development Committee of the Board or any successor of such committee or, if
there is no such successor, the Board.
     1.8 Confidential or Proprietary Information. The term “Confidential or
Proprietary Information” for purposes of this Agreement shall mean any secret,
confidential, or proprietary information of Post or any Affiliate (not otherwise
included in the definition of Trade Secret in § 1.27 of this Agreement) that has
not become generally available to the public by the act of one who has the right
to disclose such information without violating any right of Post or any
Affiliate.
     1.9 Delayed Payment Date. The term “Delayed Payment Date” for purposes of
this Agreement shall mean the date which is six (6) months and one (1) day after
the date that Executive has a Separation from Service.

-4-



--------------------------------------------------------------------------------



 



     1.10 Disability. The term “Disability” for purposes of this Agreement shall
mean that Executive, as a result of a mental or physical condition or illness
affecting a major life activity, is unable to perform the essential functions of
Executive’s job at the Post Group for any consecutive 180-day period, even with
reasonable accommodation, all as reasonably determined by the Compensation
Committee.
     1.11 Effective Date. The term “Effective Date” for purposes of this
Agreement shall mean either the date which includes the “closing” of the
transaction which makes a Change in Control effective, if the Change in Control
is made effective through a transaction which has a “closing”, or the date a
Change in Control is reported in accordance with applicable law as effective to
the Securities and Exchange Commission (or otherwise publicly announced as
effective), if the Change in Control is made effective other than through a
transaction which has a “closing”.
     1.12 Exchange Act. The term “Exchange Act” for purposes of this Agreement
shall mean the Securities Exchange Act of 1934, as amended.
     1.13 Good Reason.
     (1) The term “Good Reason” for purposes of this Agreement shall (subject to
§ 1.13(1)(e)) mean:
     (a) there is a reduction after a Change in Control, but before the end of
Executive’s Protection Period, in Executive’s base salary from the Post Group or
there is a reduction after a Change in Control but before the end of Executive’s
Protection Period in Executive’s eligibility to receive any incentive
compensation or bonuses from the Post Group, all without Executive’s express
written consent;
     (b) there is a reduction after a Change in Control, but before the end of
Executive’s Protection Period, in the scope, importance, or prestige of
Executive’s duties, responsibilities, or authority (other than a mere change in
Executive’s title, if such change in title is consistent with the organizational
structure of the Post Group following such Change in Control) without
Executive’s express written consent;
     (c) at any time after a Change in Control, but before the end of
Executive’s Protection Period (without Executive’s express written consent),
there is a transfer of Executive’s primary work site from Executive’s primary
work site on the date of such Change in Control or, if Executive subsequently
consents in writing to such a transfer under this Agreement, from the primary
work site that was the subject of such consent, to a new primary work site that
is more than thirty-five (35) miles from Executive’s then current primary work
site, unless such new primary work site is closer to Executive’s primary
residence than Executive’s then current primary work site; or

-5-



--------------------------------------------------------------------------------



 



     (d) there is a failure (without Executive’s express written consent) after
a Change in Control, but before the end of Executive’s Protection Period, to
continue to provide to Executive health and welfare benefits, deferred
compensation benefits, executive perquisites (other than the use of a company
airplane for personal purposes), and stock option and restricted stock grants
that are in the aggregate comparable in value to those provided to Executive
immediately prior to the Change in Control Date; provided, however,
     (e) No such act or omission shall be treated as “Good Reason” under §
1.13(1) unless
     (i) (A) Executive delivers to the Compensation Committee a detailed,
written statement of the basis for Executive’s belief that such act or omission
constitutes Good Reason, (B) Executive delivers such statement before the later
of (1) the end of the ninety (90) day period that starts on the date there is an
act or omission which forms the basis for Executive’s belief that Good Reason
exists, or (2) the end of the period mutually agreed upon for purposes of this §
1.13(1)(e)(i)(B) in writing by Executive and the Chairman of the Compensation
Committee, (C) Executive gives the Compensation Committee a thirty (30) day
period after the delivery of such statement to cure the basis for such belief,
and (D) Executive actually submits Executive’s written resignation to the
Compensation Committee during the sixty (60) day period that begins immediately
after the end of such thirty (30) day period if Executive reasonably and in good
faith determines that Good Reason continues to exist after the end of such
thirty (30) day period, or
     (ii) the Post Group states in writing to Executive that Executive has the
right to treat any such act or omission as Good Reason under this Agreement and
Executive resigns during the sixty (60) day period that starts on the date such
statement is actually delivered to Executive;
     (f) If (A) Executive gives the Compensation Committee the statement
described in § 1.13(1)(e)(i) before the end of the thirty (30) day period that
immediately follows the end of the Protection Period and Executive thereafter
resigns within the period described in § 1.13(1)(e)(i), or (B) the Post Group
provides the statement to Executive described in § 1.13(1)(e)(ii) before the end
of the thirty (30) day period that immediately follows the end of the Protection
Period and Executive thereafter resigns within the period described in §
1.13(1)(e)(ii), then (C) such resignation shall be treated under this Agreement
as if made in Executive’s Protection Period; and
     (g) If Executive consents in writing to any reduction described in §
1.13(1)(a) or § 1.13(1)(b), to any transfer described in § 1.13(1)(c) or to any

-6-



--------------------------------------------------------------------------------



 



failure described in § 1.13(1)(d) in lieu of exercising Executive’s right to
resign for Good Reason and delivers such consent to the Post Group, the date
such consent is delivered to the Post Group thereafter shall be treated under
this definition as the date of a Change in Control for purposes of determining
whether Executive subsequently has Good Reason under this Agreement to resign
under § 2.1 or § 2.3 as a result of any subsequent reduction described in §
1.13(1)(a) or § 1.13(1)(b), any subsequent transfer described in § 1.13(1)(c),
or any subsequent failure described in § 1.13(1)(d).
     1.14 Gross Up Payment. The term “Gross Up Payment” for purposes of this
Agreement shall mean a payment by the Post Group to or on behalf of Executive
which shall be sufficient to pay in full (a) any excise tax described in § 9 in
full, (b) all federal, state and local income taxes (other than a tax under §
409A of the Code) and social security and other employment taxes on the payment
made to pay such excise tax plus any additional excise taxes, income taxes
(other than a tax under § 409A of the Code) and social security and other
employment taxes resulting from such payment and from all of the additional
payments called for in this § 1.14(b) and in § 1.14(c) and (c) any interest or
penalties assessed by the Internal Revenue Service on Executive which are
related to the payment of such taxes unless such interest or penalties are
attributable to Executive’s willful misconduct or gross negligence.
     1.15 Group Health Plan. The term “Group Health Plan” for purposes of this
Agreement shall mean the group health plan maintained by any member of the Post
Group for the purpose of providing medical, dental and vision benefits for the
employees of the Post Group and any Affiliates.
     1.16 Interest. The term “Interest” for purposes of this Agreement shall
mean interest for the period between Executive’s Separation from Service and
Executive’s Delayed Payment Date at the three (3) month LIBOR rate (using the
three (3) month LIBOR rate published in The Wall Street Journal on the date of
Executive’s Separation from Service) plus 100 basis points, compounded monthly.
     1.17 Multifamily Property. The term “Multifamily Property” for purposes of
this Agreement and any renewal of this Agreement shall mean any real property on
which an upscale multifamily residential-use development has been constructed or
is under construction as of the date of this or any renewal of this Agreement.
     1.18 Post. The term “Post” for purposes of this Agreement shall mean Post
Properties, Inc., a Georgia corporation, and any successor to Post.
     1.19 Post Apartment Homes. The term “Post Apartment Homes” for purposes of
this Agreement shall mean Post Apartment Homes, L.P., a Georgia limited
partnership, and any successor to Post Apartment Homes.
     1.20 Post GP Holdings. The term “Post GP Holdings” for purposes of this

-7-



--------------------------------------------------------------------------------



 



Agreement shall mean Post GP Holdings, Inc., a Georgia, corporation, and any
successor to Post GP Holdings.
     1.21. Post Group. The term “Post Group” for purposes of this Agreement
shall mean, individually and collectively, Post, Post Apartment Homes and Post
Services.
     1.22 Post Services. The term “Post Services” for purposes of this Agreement
shall mean Post Services, Inc., a Georgia corporation, and any successor to Post
Services.
     1.23 Protection Period. The term “Protection Period” for purposes of this
Agreement shall (subject to § 1.13(1)(g)) mean the two (2) year period which
begins on the Effective Date.
     1.24 Restricted Period. The term “Restricted Period” for purposes of this
Agreement shall mean the period which starts on the date Executive’s employment
by the Post Group terminates under circumstances which create an obligation for
the Post Group under § 3 of this Agreement and which ends (a) on the first
anniversary of such termination date or (b) on the first date following such a
termination on which the Post Group breaches any obligation to Executive under §
3 of this Agreement, whichever period is shorter.
     1.25 Separation from Service. The term “Separation from Service” for
purposes of this Agreement shall mean a “separation from service” within the
meaning of § 409A of the Code and the related income tax regulations.
     1.26 Specified Employee. The term “Specified Employee” for purposes of this
Agreement shall mean a “specified employee” within the meaning of § 409A of the
Code and the related income tax regulations.
     1.27 Trade Secret. The term “Trade Secret” for purposes of this Agreement
shall mean information, including, but not limited to, technical or nontechnical
data, a formula, a pattern, a compilation, a program, a device, a method, a
technique, a drawing, a process, financial data, financial plans, product plans,
or a list of actual or potential customers or suppliers that:
     (a) derives economic value, actual or potential, from not being generally
known to, and not being readily ascertainable by proper means by, other persons
who can obtain economic value from its disclosure or use, and
     (b) is the subject of reasonable efforts by Post or an Affiliate to
maintain its secrecy.
§ 2. Term.

-8-



--------------------------------------------------------------------------------



 



     2.1 Initial Term. Subject to § 2.2, the term of this Agreement which began
under the 2004 Agreement on March 19, 2004 (the “Start Date”) with a three
(3) year term shall (subject to § 2.3 and § 3) continue under this Agreement up
to, but not including, March 19, 2010.
     2.2 Automatic Renewals. Unless a member of the Post Group decides
otherwise, and notifies the Executive of that decision in writing at least
180 days before an anniversary of the Start Date, the three (3) year term of
this Agreement shall (subject to § 2.3 and § 3) renew on each successive
anniversary of the Start Date so that the term of Executive’s employment under
this Agreement shall never be less than two (2) years nor more than three
(3) years.
     2.3 Special Rules. If Executive’s Protection Period begins before the term
of this Agreement expires, this Agreement shall continue (notwithstanding § 2.2)
in effect through the end of Executive’s Protection Period and, if Executive has
a right to any compensation or benefits under § 3 before the term of this
Agreement expires, the term of this Agreement shall continue until Executive
agrees that all of the Post Group’s obligations to Executive under this
Agreement have been satisfied in full or a court of competent jurisdiction makes
a final determination that the Post Group has no further obligations to
Executive under this Agreement, whichever comes first.
§ 3. Compensation and Benefits.
     3.1 General Rule. If there is a Change in Control and any member of the
Post Group during Executive’s Protection Period terminates Executive’s
employment without Cause or Executive during Executive’s Protection Period
resigns for Good Reason, then:
     (a) The Post Group shall pay Executive one (1) times Executive’s then Cash
Compensation in cash in a lump sum at his Separation from Service; provided,
however, if Executive is a Specified Employee at Executive’s Separation from
Service, such payment shall be delayed and paid with Interest on his Delayed
Payment Date; and
     (b) (i) Each outstanding stock option granted to Executive by Post shall
(notwithstanding the terms under which such option was granted) become fully
vested and exercisable on the date of Executive’s Separation from Service and
shall (notwithstanding the terms under which such option was granted) remain
exercisable for the remaining term of each such option (as determined as if
there had been no such Separation from Service) subject to the same terms and
conditions as if Executive had remained employed by the Post Group for such term
(other than any term or condition which gives Post the right to cancel any such
option) and (ii) any restrictions on any outstanding restricted stock grants to
Executive by Post immediately shall (notwithstanding the terms under which such
grant was made) expire and Executive’s right to such stock shall be

-9-



--------------------------------------------------------------------------------



 



non-forfeitable; and
     (c) The Post Group shall provide or make available health care coverage and
shall provide reimbursement for life insurance and long-term disability premiums
as follows:
     (i) During the period starting on the date of Executive’s Separation from
Service and ending on the earlier of (A) the last day of the one (1) year period
following Executive’s Separation from Service (the “1 Year Period”) or (B) the
date when Executive is no longer entitled to continued coverage under § 4980B of
the Code (the “COBRA Period”), the Post Group shall provide continued coverage
under the Group Health plan pursuant to § 4980B of the Code (“COBRA Coverage”)
and reimburse Executive for a portion of the monthly premiums paid by Executive
for such COBRA Coverage,
     (ii) If the period described in § 3.1(c)(i) ends at the end of the COBRA
Period, the Post Group for the remainder (if any) of the 1 Year Period shall
provide Executive (1) continued coverage under the Group Health Plan or (2) if
coverage for Executive is not available under the Group Health Plan, health
insurance coverage from an insurance company selected by Executive and reimburse
Executive for a portion of the monthly premiums paid by Executive for either
form of coverage,
     (iii) If so requested by Executive in writing before the end of the
coverage period described in either § 3.1(c)(i) or § 3.1(c)(ii), whichever is
applicable, the Post Group will make available to Executive continued coverage
under the Group Health Plan for up to an additional eighteen (18) months
following the end of such coverage period to the extent Executive had such
coverage under the Group Health Plan at the end of such coverage period and
timely pays the monthly premium then paid by former employees for comparable
COBRA Coverage,
     (iv) The reimbursable portion of the premiums paid by Executive each month
under § 3.1(c)(i) and § 3.1(c)(ii) shall equal the dollar amount the Post Group
would have paid on Executive’s behalf each month for the coverage which had been
in effect immediately before Executive’s Separation from Service under the Group
Health Plan had Executive remained employed by the Post Group for the remainder
of the 1 Year Period. For the avoidance of doubt, the Post Group will not be
responsible for any reimbursement during the period described in § 3.1(c)(iii),
     (v) The Post Group shall reimburse Executive during the 1 Year Period for a
portion of Executive’s monthly premiums to purchase life

-10-



--------------------------------------------------------------------------------



 



insurance coverage and long-term disability coverage which is no less than the
face amount of Executive’s life insurance coverage and long-term disability
coverage in effect immediately before Executive’s Separation from Service, and
the reimbursable portion each month shall equal the dollar amount the Post Group
would have paid in premiums on Executive’s behalf each month for the life
insurance coverage and long-term disability coverage under the policies which
had been in effect immediately before Executive’s Separation from Service had
Executive remained employed by the Post Group for the remainder of the 1 Year
Period,
     (vi) The reimbursements called for under this § 3.1(c) shall be requested
by Executive and processed and made by the Post Group in accordance with the
policies and procedures in effect from time to time under the Post Group’s
standard expense reimbursement policy for the Post Group’s senior executives as
provided to Executive, but no cost or expense shall be reimbursable under this §
3.1(c) after the end of the calendar year immediately following the calendar
year in which Executive incurs such cost or expense even if reimbursement was
permissible at a later date under such policy, and
     (vii) The Post Group shall add to each reimbursement made pursuant to this
§ 3.1(c) an amount which the Post Group acting in good faith reasonably
determines would be sufficient for Executive to pay his income and employment
tax due on such reimbursement if Executive was subject to the maximum marginal
tax rates; provided, however, if Executive is a Specified Employee at his
Separation from Service, no such additional payments shall be made until the
Delayed Payment Date, and the Post Group on the Delayed Payment Date shall make
a lump sum payment in cash with Interest to Executive which the Post Group
acting in good faith reasonably determines would be sufficient for Executive to
pay his income and employment tax due on all of the reimbursements made before
such date pursuant to this § 3.1(c) if Executive was subject to the maximum
marginal tax rates.
     3.2 No Increase In Other Benefits.
     If Executive’s employment terminates under the circumstances described in §
3.1(a) or § 3.3, Executive expressly waives Executive’s right, if any, to have
any payment made under § 3.1 taken into account to increase the benefits
otherwise payable to, or on behalf of, Executive under any employee benefit
plan, whether qualified or unqualified, maintained by the Post Group.

-11-



--------------------------------------------------------------------------------



 



     3.3 Termination In Anticipation Of A Change In Control.
     Executive shall be treated under § 3.1 as if Executive’s employment had
been terminated without Cause or Executive had resigned for Good Reason during
Executive’s Protection Period if:
     (a) Executive’s employment is terminated by a member of the Post Group
without Cause or Executive resigns for Good Reason,
     (b) such termination is effected or such resignation is effective at any
time in the sixty (60) day period which ends on the Effective Date of a Change
In Control, and
     (c) there is an Effective Date for such Change In Control.
     3.4 Termination as a result of Death or Disability.
     Executive agrees that no member of the Post Group will have any obligation
to Executive under this § 3 if Executive’s employment terminates exclusively as
a result of Executive’s death or a Disability.
§ 4. No Solicitation Of Customers.
     Executive will not, during the Restricted Period, for purposes of competing
with Post or any Affiliate, solicit on Executive’s own behalf or on behalf of
any other person, firm, or corporation which engages, directly or indirectly, in
the development, operation, management, leasing or landscaping of a Multifamily
Property, any customer of Post or any Affiliate with whom Executive had a
personal business interaction at any time during the two (2) years immediately
prior to the termination of Executive’s employment by any member of the Post
Group. This § 4 shall not prohibit a general solicitation not targeted at Post’s
or an Affiliate’s customers and in which Executive has no participation or
involvement.
§ 5. Antipirating Of Employees.
     Executive will not during the Restricted Period employ or seek to employ on
Executive’s own behalf or on behalf of any other person, firm or corporation
that engages, directly or indirectly, in the development, operation, management,
leasing, or landscaping of a Multifamily Property, any person who was employed
by a member of the Post Group in an executive, managerial, or supervisory
capacity during the term of Executive’s employment by a member of the Post Group
and with whom Executive had business dealings during the two (2) year period
which ends on the date Executive’s employment by any member of the Post Group
terminates (whether or not such employee would commit a breach of contract), and
who has not ceased to be employed by a member of the Post Group for a period of
at least one (1) year. This § 5 shall not

-12-



--------------------------------------------------------------------------------



 



prohibit a general solicitation not targeted at employees of Post or an
Affiliate and in which Executive has no participation or involvement.
§ 6. Trade Secrets And Confidential Or Proprietary Information.
     Executive hereby agrees to hold in a fiduciary capacity for the benefit of
Post and each Affiliate, and will not directly or indirectly use or disclose,
any Trade Secret that Executive may have acquired during the term of Executive’s
employment by any member of the Post Group for so long as such information
remains a Trade Secret even if such information remains a Trade Secret after the
expiration of the Restricted Period.
     In addition, Executive agrees during the Restricted Period to hold in a
fiduciary capacity for the benefit of Post and each Affiliate, and not to
directly or indirectly use or disclose, any Confidential or Proprietary
Information that Executive may have acquired (whether or not developed or
compiled by Executive and whether or not Executive was authorized to have access
to such information) during the term of, in the course of, or as a result of
Executive’s employment by any member of the Post Group.
§ 7. Reasonable and Necessary Restrictions.
     The Post Group has identified Executive as an individual with significant
skills and experience critical to the business of the Post Group. In view of the
significant and growing demand for executive talent, the potential impact on the
Post Group’s executives of the transformational changes occurring within the
industry and the Post Group, and the need to ensure continuity of the management
team for the Post Group, the Post Group desires to provide Executive through
this Agreement with certain incentives to remain in the Post Group’s employment.
This Agreement is also designed to provide additional motivation for meeting the
Post Group’s goals and objectives, to address potential long term employment
concerns of Executive, and to impose certain reasonable restrictions on
Executive’s activities designed to protect the Post Group’s interests should
Executive’s employment terminate.
     Executive acknowledges that Post and its Affiliates shall disclose or make
available Confidential Information and Trade Secrets to Executive that could be
used by Executive to the detriment of Post and its Affiliates. In addition, in
connection with his employment, Executive shall develop important relationships
and contacts with employees valuable to Post and its Affiliates.
     Executive further acknowledges that § 4, § 5, and § 6 of this Agreement are
fair and reasonable, enforcement of the provisions of this Agreement will not
cause Executive undue hardship, and the provisions of this Agreement are
reasonably necessary and commensurate with the need to protect the Post Group
and their business interests and property from irreparable harm.
     Executive acknowledges that the restrictions, prohibitions, and other
provisions

-13-



--------------------------------------------------------------------------------



 



set forth in this Agreement, including without limitation the Restricted Period
and those set forth in § 4, § 5, and § 6, are reasonable, fair and equitable in
scope, terms, and duration; are necessary to protect the legitimate business
interests of the Post Group; and are a material inducement to the Post Group to
enter into this Agreement. Executive covenants that Executive will not challenge
the enforceability of this Agreement nor will Executive raise any equitable
defense to its enforcement.
§ 8. Specific Performance.
     Executive acknowledges that the obligations undertaken by him pursuant to
this Agreement are unique and that the Post Group likely will have no adequate
remedy at law if Executive shall fail to perform any of Executive’s obligations
under this Agreement, and Executive therefore confirms that the Post Group’s
right to specific performance of the terms of this Agreement is essential to
protect the rights and interests of the Post Group. Accordingly, in addition to
any other remedies that the Post Group may have at law or in equity, the Post
Group will have the right to have all obligations, covenants, agreements, and
other provisions of this Agreement specifically performed by Executive, and the
Post Group will have the right to obtain preliminary and permanent injunctive
relief to secure specific performance and to prevent a breach or contemplated
breach of this Agreement by Executive, and Executive submits to the jurisdiction
of the courts of the State of Georgia for this purpose.
§ 9. Tax Protection.
     9.1 General Rule. If Post or Post’s independent accountants (which shall
consider such issue upon the reasonable request of the Executive) determine that
any payments and benefits called for under this Agreement, together with any
other payments and benefits made available to Executive by the Post Group, will
result in Executive’s being subject to an excise tax under § 4999 of the Code or
if such an excise tax is assessed against Executive as a result of any such
payments and other benefits, the Post Group shall make a Gross Up Payment to or
on behalf of Executive as and when any such determination or assessment is made,
provided Executive takes such action (other than waiving Executive’s right to
any payments or benefits in excess of the payments or benefits which Executive
has expressly agreed to waive under this § 9) as the Post Group reasonably
requests under the circumstances to mitigate or challenge such tax; provided,
however, if the Post Group or the Post Group’s independent accountants make such
a determination and, further, determine that Executive will not be subject to
any such excise tax if Executive waives Executive’s right to receive a part of
such payments or benefits and such part does not exceed $10,000, Executive shall
irrevocably waive Executive’s right to receive such part if an independent
accountant or lawyer retained by Executive and paid by the Post Group agrees
with the determination made by the Post Group or the Post Group’s independent
accountants with respect to the effect of such reduction in payments or
benefits. Any determinations under this § 9 shall be made in accordance with §
280G of the Code and any applicable related regulations (whether proposed,
temporary, or final) and any related Internal Revenue

-14-



--------------------------------------------------------------------------------



 



Service rulings and any related case law and, if the Post Group reasonably
requests that Executive take action to mitigate or challenge, or to mitigate and
challenge, any such tax or assessment (other than waiving Executive’s right to
any payments or benefits in excess of the payments or benefits which Executive
has expressly agreed to waive under this § 9) and Executive complies with such
request, the Post Group shall provide Executive with such information and such
expert advice and assistance from Post’s independent accountants, lawyers, and
other advisors as Executive may reasonably request and shall pay for all
expenses incurred in effecting such compliance and any related fines, penalties,
interest, and other assessments.
     9.2 409A Rule. Any Gross Up Payment called for under § 9.1 to reimburse
Executive for paying the related tax shall be paid to Executive as and when any
such determination or assessment is made under § 9.1. The Post Group and
Executive acknowledge and agree that solely to satisfy an express requirement in
the regulations under § 409A of the Code, such payment shall be made no later
than the end of the calendar year immediately following the calendar year in
which Executive pays the related tax, and that this provision of § 9.2 shall not
give the Post Group the right to delay making a Gross Up Payment to or on behalf
of Executive under § 9.1.
§ 10. Executive’s Legal Fees and Expenses.
     If any action at law or in equity is necessary for Executive to enforce or
interpret the terms of this Agreement, the Post Group shall pay Executive’s
reasonable attorneys’ fees and other reasonable expenses incurred with respect
to such action. If any other action is taken with respect to this Agreement, the
Post Group shall bear its own attorneys’ fees and expenses and Executive shall
bear Executive’s own attorneys’ fees and expenses. If a reimbursement is called
for under this § 10, such reimbursement shall be made no later than the end of
the calendar year immediately following the calendar year in which Executive
pays the related legal fees or expenses. The Post Group and Executive
acknowledge and agree that the deadline set forth in the immediately preceding
sentence is only intended to satisfy an express requirement in the regulations
under § 409A of the Code and that such sentence shall not give the Post Group
the right to delay making a reimbursement in accordance with the first sentence
in this § 10.
§ 11. Miscellaneous.
     11.1 Binding Effect. This Agreement shall inure to the benefit of and shall
be binding upon Executive and his executor, administrator, heirs, personal
representatives, and assigns; provided, however, that Executive shall not be
entitled to assign or delegate any of his rights or obligations hereunder
without the prior written consent of the Post Group. This Agreement shall inure
to the benefit of and shall be binding upon the Post Group and their successors
and assigns; provided, however, that this Agreement is assignable in whole or in
part to any parent, subsidiaries, or affiliates of the Post Group only if such
person or entity is financially capable of fulfilling the

-15-



--------------------------------------------------------------------------------



 



obligations of the Post Group under this Agreement, and the Post Group as part
of any Change in Control which is made effective through a transaction for which
there is a “closing” shall assign the Post Group’s obligations under this
Agreement to such successor and such successor shall expressly agree to such
assignment or the Post Group on or before the Effective Date for such Change in
Control shall (without any further action on the part of Executive) take the
action called for in § 3 of this Agreement as if Executive had been terminated
without Cause on the Effective Date for such Change in Control without regard to
whether Executive’s employment actually has terminated.
     11.2 Construction of Agreement. No provision of this Agreement or any
related document shall be construed against or interpreted to the disadvantage
of any party hereto by any court or other governmental or judicial authority,
including an arbitrator, by reason of such party having or being deemed to have
structured or drafted such provision.
     11.3 Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Georgia (without reference to the choice of law
principles under the laws of the State of Georgia). Executive consents to
jurisdiction and venue in the state and federal courts in the State of Georgia
for any action arising from a dispute under this Agreement, and for any such
action brought in such a court, expressly waives any defense Executive might
otherwise have based on lack of personal jurisdiction or improper venue, or that
the action has been brought in an inconvenient forum.
     11.4 Survival of Agreements. All covenants and agreements made in this
Agreement shall survive the execution and delivery of this Agreement and the
termination of Executive’s employment under this Agreement for any reason.
     11.5 Headings and References. The section and sub-section headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement. All references to
sections (§) in this Agreement shall be to sections (§) of this Agreement unless
otherwise expressly noted.
     11.6 Notices. All notices, requests, consents, and other communications
called for under this Agreement shall be in writing and shall be deemed to be
given when delivered personally or mailed first class, registered or certified
mail, postage prepaid, in either case, addressed as follows:

  (a)   If to Executive, to Executive at his or her most recent home address as
shown in the Post Group’s personnel files.

-16-



--------------------------------------------------------------------------------



 



  (b)   If to the Post Group:

Post Properties, Inc.
One Riverside
4401 Northside Parkway
Suite 800
Atlanta, GA 30327-3057
Attention: Corporate Secretary
with a copy to:
Keith M. Townsend
King & Spalding LLP
1180 Peachtree Street
Atlanta, GA 30309-3521
     11.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.
     11.8 Entire Agreement. This Agreement constitutes the entire agreement of
the Post Group and Executive with respect to the subject matter hereof and
supersedes and replaces all prior agreements, written or oral, with respect to
the subject matter hereof. This Agreement may be modified only by a written
instrument signed by the member of the Post Group and Executive.
     11.9 Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.
     11.10 No Waiver. No waiver by any party of any breach by the other party of
any condition or provision contained in this Agreement to be performed by such
other party shall be deemed a waiver of a similar or dissimilar condition or
provision at the same or any prior or subsequent time. Any waiver must be in
writing and signed by Executive or an authorized officer of a member of the Post
Group, as the case may be.
     11.11 Not an Employment Contract. This Agreement is not an employment
contract and shall not give Executive the right to continue in employment by the
Post Group (or any member thereof) for any period of time or from time to time.
Moreover, this Agreement shall not adversely affect the right of the Post Group
(or any member thereof) to terminate Executive’s employment with or without
cause at any time.

-17-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the members of the Post Group and Executive have
executed this Agreement as of the date first written above.

                  POST PROPERTIES, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                POST APARTMENT HOMES, L.P.
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                POST SERVICES, INC.
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                EXECUTIVE
 
                               

-18-